Citation Nr: 1129281	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  09-38 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of injury to the thoracolumbar spine, scoliosis with degenerative disc disease.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).

3.  Entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder.

4.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

5.  Entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

6.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	David Glasser, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Veteran and J.B.


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal of rating decisions of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  The RO notified the Veteran in a July 2008 letter of a June 2008 rating decision granting entitlement to service connection for residuals of injury to the thoracolumbar spine, scoliosis with degenerative disc disease, and assigning a 10 percent disability rating.  In a May 2010 rating decision, the RO granted entitlement to service connection for a mood disorder (and assigned a 30 percent disability rating), peripheral neuropathy of the right lower extremity (and assigned a 10 percent disability rating), and peripheral neuropathy of the left lower extremity (and assigned a 10 percent disability rating).  In that same rating decision, the RO declined to reopen a claim of entitlement to service connection for a left knee disability and denied entitlement to service connection for a right knee disability.  

In August 2010, the Veteran, accompanied by his authorized representative, appeared at a hearing held before the below-signed Acting Veterans Law Judge in St. Petersburg, Florida on the matter of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of injury to the thoracolumbar spine.  A transcript of that hearing has been associated with the claims file.  

The issue of entitlement to TDIU has been added to the appeal and is reflected on the title page because TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) (2001) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a total rating for compensation purposes based on individual unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).   Since, while this case was in remand status, evidence of unemployment (VA treatment notes reflecting the Veteran's contention that he had to stop working in 1974 because of his back injury) was associated with the claims file, the Board has inferred a claim of entitlement to TDIU.

The Board presently REMANDS the appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law.  VA will notify the Veteran if further action is required on his part.


REMAND

As an initial matter, the Board observes that the Veteran, through his authorized representative, submitted a June 2010 substantive appeal (VA Form 9) reflecting disagreement with the May 2010 rating decision.  Specifically, the June 2010 submission states that the Veteran contends he is entitled to a higher disability rating than 30 percent for a mood disorder and higher than 10 percent for his peripheral neuropathies, entitled to service connection for a right knee disability, and that his claim of entitlement to service connection for a left knee disability should have been reopened.  No statement of the case (SOC) has been furnished.

An appeal to the Board consists of a timely notice of disagreement (NOD) in writing and, after an SOC has been furnished, a timely filed substantive appeal.  38 C.F.R. §§ 20.200.  Although the Veteran, through his representative, expressed his disagreement with the May 2010 rating decision in a substantive appeal, that submission meets the requirements for an NOD.  See 38 C.F.R. §§ 20.201, 38 C.F.R. § 20.300 (An NOD does not require special wording, but must be in terms that can be reasonably construed as disagreement with that determination and a desire for appellate review); and see Gallegos v. Gober, 283 F.3d 1309 (Fed. Cir. 2002) (Holding that the language of 38 C.F.R. § 20.201 properly implemented applicable statute and meeting the requirements of § 20.201 was not an onerous task).  However, the RO has yet to promulgate an SOC on these issues.  As such, the claims are remanded to the RO for appropriate development.  Manlincon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim of entitlement to an initial disability rating in excess of 10 percent for service-connected residuals of thoracolumbar spine injury.

Pursuant to 38 C.F.R. § 3.327(a) (2010), examinations will be requested whenever VA determines, as in this case, that there is a need to determine the exact nature, or severity, of a disability.  See also 38 C.F.R. § 3.159 (2010).  VA has the authority to schedule a compensation and pension examination when such is deemed necessary, and the Veteran has an obligation to report for that examination.

The Veteran was last afforded a VA examination for his service-connected back disability in April 2010.  However, he testified in August 2010 that the level of his disability had worsened.  As the Veteran contends that the level of his back disability has changed since April 2010, another examination is warranted to determine the current severity.

The Veterans Claims Assistance Act of 2000 (VCAA) also requires VA to assist claimants with the evidentiary development of pending claims and, as part of this duty to assist, VA is responsible for gathering all pertinent records of VA treatment and all identified private treatment records.  At the August 2010 hearing, the Veteran testified that he had received VA treatment during 2010, but the last VA treatment note within the claims file is dated September 2009.

The Veteran also informed VA in a September 2009 letter that he received private treatment for his back "in the 2000s" from a Dr. Aquaro and "from on or about 2000 to the present" from a Dr. Hawthorne.  Records of such treatment do not appear within the claims file.  When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  While this case is in remand status, the RO/AMC must provide the Veteran with authorization forms allowing for release of the pertinent private records.

The appeal is therefore REMANDED to the RO/AMC for the following actions:

1. Afford the Veteran an additional opportunity to submit any information that is not evidenced by the current record.  Gather any outstanding records of VA medical treatment (noting that the last VA treatment note within the claims file is dated September 2009) and provide the Veteran with necessary authorizations for the release of any private treatment records not currently on file - to specifically include, but not limited to, records of treatment by Dr. Aquaro and Dr. Hawthorne.  Obtain these records and associate them with the claims folder.  If unsuccessful in obtaining any medical records identified by the Veteran, inform him and provide him an opportunity to submit copies of the outstanding medical records.

2. Concurrent with the above-directed development, issue a Statement of the Case, accompanied by notification of the appellate rights, which addresses the following issues: entitlement to an initial disability rating in excess of 30 percent for service-connected mood disorder; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the right lower extremity; entitlement to an initial disability rating in excess of 10 percent for peripheral neuropathy of the left lower extremity; whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disability; and entitlement to service connection for a right knee disability.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal (VA Form 9) must be filed following the RO's issuance of the Statement of the Case.  38 C.F.R. § 20.202 (2010).  If the Veteran perfects the appeal as to these issues, conduct any further appellate proceedings as are established by relevant statute, regulation, and precedent.

3. Schedule the Veteran for a VA examination at an appropriate location to determine the current severity of his service-connected spinal disability.  The following considerations will govern the examination:

a. The entire claims folders and a copy of this remand must be made available to the examiner in conjunction with the examination.  The examination report must reflect review of pertinent material in the claims folder.  Although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i.  The May 2008 examination report;

ii.   The May 2008 x-rays submitted by the Veteran at the August 2010 hearing;

iii.   The April 2010 examination report; and

iv.   Pertinent private treatment records associated with the claims file as a result of this remand.

b. After reviewing the claims file and conducting an interview with, and an examination of, the Veteran, the examiner must provide current findings as to the severity of the back disability.  The examination findings must specifically include range of motion measurements (and state whether motion is additionally limited by pain, weakness, and/or fatigue).  

c. In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.

d. All clinical findings must be reported in detail and correlated to a specific diagnosis and the report prepared must be typed.

4. Review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

5. Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for an increased evaluation for his back disability - consider the propriety of "staged" ratings based on any changes in the degree of severity of the disability.  Adjudicate the claim of entitlement to TDIU.  The Veteran and his representative must be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is notified that it is his responsibility to report for any examinations and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2010).   If the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any sent notice was returned as undeliverable.

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


